Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00376-RBJ


UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    MAXIMILLIAN ZEFERINO ESQUIBEL,


     Defendant.
______________________________________________________________________

UNITED STATES’ RESPONSE TO DEFENDANT ESQUIBEL’S MOTION TO RETURN
                       PROPERTY (ECF DOC. 161)
______________________________________________________________________

      COMES NOW the United States of America, by and through Acting United States

Attorney Matthew T. Kirsch and Assistant United States Attorney Laura B. Hurd, and

herein responds to defendant Maximillian Zeferino Esquibel’s Motion for Return of

Property (ECF Doc. 161), as follows:

                                  RELEVANT FACTS

      On August 9, 2019, a search warrant was executed at defendant Maximillian

Zeferino Esquibel’s residence in Pueblo, Colorado. At that time, an individual, identified

as V.V., along with three juvenile children were present at the residence. During the

search, law enforcement officers recovered four firearms, magazines, and ammunition.

See (ECF Doc. 139, p. 1-2).

      On August 21, 2019, an Indictment was filed charging defendant Esquibel in

Count One with knowingly possessing a firearm by a person previously convicted of a


                                            1
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 2 of 9




crime punishable by imprisonment for a term exceeding one year, a violation of 18

U.S.C. § 922(g). (ECF Doc. 13). The Indictment also contained a forfeiture allegation.

A jury found defendant Esquibel guilty on September 1, 2020. (ECF Doc. 133, 134).

      Prior to sentencing, the Court entered a Preliminary Order of Forfeiture, forfeiting

the defendant’s interest in DPMS AR-15 style rifle bearing serial number F217318,

Davis Industries, .32 caliber pistol bearing serial number 58C298429; Sig Sauer, .45

caliber pistol, bearing serial number 58C298429; 7 magazines, and all ammunition

seized from defendant’s residence. (ECF Doc. 145). The United States did not seek to

forfeit the Sig Sauer 9mm pistol, bearing serial number 66A132480, as it was not

charged as part of Count One. (ECF Doc. 139, n. 2). Based on the guilty verdict, the

Court sentenced defendant to 58-months imprisonment. (ECF Doc. 149).

      On December 15, 2020, defendant Esquibel filed a Notice of Appeal. (ECF Doc.

153). Defendant Esquibel has not filed an appellate brief, but the appeal has been

docketed in Esquibel v. United States, Case No. 20-1437. (ECF Doc. 156). After his

Notice of Appeal was filed, defendant Esquibel filed a Motion for Return of Property.

(ECF Doc. 161). In the motion, defendant Esquibel requests that various property

(Items 2-3, 6-27, 29-30) be returned to V.V. The following is the specific property

requested to be returned to V.V.:


 Item Number            Description                          Status
 Item 2                 DPMS Model A-15 rifle, serial        In Preliminary Order of
                        number F217318                       Forfeiture and held as
                                                             evidence
 Item 3                 Plastic Lancer Systems               In Preliminary Order of
                        magazine with ammunition             Forfeiture and held as
                                                             evidence




                                            2
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 3 of 9




 Item 6             Sig Sauer .45 pistol serial      In Preliminary Order of
                    number 58C298429                 Forfeiture and held as
                                                     evidence
 Item 7             Holster, 1 magazine with         In Preliminary Order of
                    ammunition, and loose            Forfeiture and held as
                    ammunition                       evidence
 Item 8             1 magazine with ammunition and   In Preliminary Order of
                    1 round                          Forfeiture and held as
                                                     evidence
 Item 9             Samsung Galazy S8 Serial         Held as evidence
                    Number R38J4QVPYV
 Item 10            Sig Sauer 9 mm handgun, serial   Held as evidence to be
                    number 66A12480                  returned to owner after
                                                     completion of criminal case
 Item 11            1 magazine and ammunition        Magazine (9mm) is held as
                                                     evidence
                                                     Ammunition in Preliminary
                                                     Order of Forfeiture
 Item 12            Miscellaneous ammunition in      In Preliminary Order of
                    plastic baggie                   Forfeiture and held as
                                                     evidence
 Item 13            Samsung Galaxy S8 Serial         Held as evidence
                    Number R38J502K42E
 Item 14            Sportsman’s Warehouse Receipt    Held as evidence

 Item 15            Black Kindle                     Held as evidence

 Item 16            White Samsung model              Held as evidence
                    SMG360TI
 Item 17            LG cellphone model: LS775,       Held as evidence
                    Serial Number:
                    608CYDG0597210
 Item 18            Samsung Galaxy S3 Model:         Held as evidence
                    SCHI535
 Item 19            Winchester .45 ammunition        In Preliminary Order of
                                                     Forfeiture and held as
                                                     evidence
 Item 20            Winchester 9mm ammunition        In Preliminary Order of
                                                     Forfeiture and held as
                                                     evidence




                                        3
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 4 of 9




    Item 21               Two handgun magazines with            1 in Preliminary Order of
                          ammunition 1                          Forfeiture and both held as
                                                                evidence
    Item 22               1 round of 7.62x39 ammunition         In Preliminary Order of
                                                                Forfeiture and held as
                                                                evidence
    Item 23               Plastic bag containing 7.62x39        In Preliminary Order of
                          ammunition                            Forfeiture and held as
                                                                evidence
    Item 24               3 magazines, one of which             In Preliminary Order of
                          contains ammunition                   Forfeiture and held as
                                                                evidence
    Item 25               Sight Mark Scope S/N: 92730           Held as evidence

    Item 26               Vivint Hard Drive S/N:                Held as evidence
                          0021448053699
    Item 27               Miscellaneous ammunition in 2         In Preliminary Order of
                          containers                            Forfeiture and held as
                                                                evidence
    Item 29               Box containing miscellaneous          In Preliminary Order of
                          ammunition                            Forfeiture and held as
                                                                evidence
    Item 30               Lenova Computer S/N:                  Held as evidence
                          MP1F11VA

         All of the above-listed items were seized during the criminal investigation,

pursuant to a search warrant on August 9, 2019, and continue to be held as evidence

by the Federal Bureau of Investigation pending the outcome of defendant Esquibel’s

appeal.

                                     II.    ARGUMENT
         Although defendant Esquibel does not set forth the legal basis for his Motion for

Return of Property, a motion for return of property is properly analyzed under Federal

Rule of Criminal Procedure 41(g), which states, “[a] person aggrieved by an unlawful



1
  The United States neglected to include one of two handgun magazines in its Motion
for Preliminary Order of Forfeiture; nonetheless, both magazines are currently being
held as evidence.
                                               4
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 5 of 9




search and seizure of property or by the deprivation of property may move for the

property’s return.” However, defendant fails to meet his burden to establish the return

of property under Rule 41(g).

       I.     Defendant Esquibel has not established entitlement to the property,
              nor that the government’s retention of the evidence is unreasonable

       Federal Rule of Criminal Procedure Rule 41(g) is an equitable remedy and the

party seeking relief under Rule 41(g) must show “show irreparable harm and an

inadequate remedy at law.” United States v. Bacon, 900 F.3d 1234, 1237 (10th Cir.

2018) (citation and quotation omitted); see Morales v. TransWorld Airlines, Inc., 504

U.S. 374, 381 (1992). A “Rule 41[g] motion is properly denied if the defendant is not

entitled to lawful possession of the seized property, the property is contraband or

subject to forfeiture, or the governments need for the property as evidence continues.”

United States v. Clymore, 245 F.3d 1195, 1201 (10th Circuit 2001) (citation omitted).

       If the criminal prosecution is pending, the defendant has the burden to show

entitlement to the property requested. Id. Further, a defendant seeking relief under

Rule 41(g) must also demonstrate that the continued retention of the property by the

government is unreasonable. In re Search of Kitty’s East v. United States, 905 F.2d

1367, 1375 (10th Cir 1990). “If the United States has a need for the property in an

investigation or prosecution, its retention of the property generally is reasonable.” Id.

(citing Committee Note to 1989 Amendment to Fed. R. Crim. P. 41, at 30, 124 F.R.D. at

428). Therefore, courts recognize that the government is entitled to retain legally seized

evidence until the criminal case has concluded. See e.g., United States v. Rodriguez–

Aguirre, 264 F.3d 1195, 1212–13 (10th Cir. 2001); United States v. Rowlette, Case No.

13-20125-13-JAR, 2016 WL 7014022, at *2 (D. Kan. Dec. 1, 2016); United States v.

                                             5
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 6 of 9




Banks, No. 09-cr-00266-CMA, 2015 WL 4882490, at *1 (D. Colo. Aug. 17, 2015)

(“Because the Government has a legitimate reason to retain the property—namely, it

could serve as evidence in defending against . . . an appeal—the Government's

retention of the property . . . is permissible and appropriate.”). Here, defendant has

failed to show that the government’s continued retention of the property is unreasonable

or that he is entitled to the property requested.

       First, the property defendant seeks to have returned was seized, pursuant to a

valid search warrant, as evidence in the criminal case. Defendant Esquibel is currently

appealing his conviction, but it is unclear what he will allege was deficient in the criminal

case or at trial because he has not filed an appellate brief. 2 Given that the defendant

has been convicted of a violation of 18 U.S.C. § 922(g), all firearms, firearm parts,

ammunition, and indicia of possession of firearms seized from defendant’s residence

are relevant evidence in the criminal case. In addition, any electronic devices seized

are also relevant evidence, due to photographic or electronic communications

potentially stored on those devices. At this time, all of the evidence the defendant

seeks to be returned may be necessary in potential further proceedings or at a

subsequent trial. Thus, continued retention by the government of all of the evidence

seized is substantively reasonable.

       Second, defendant cannot assert third-party’s rights to property under Rule

41(g). Based on his motion, defendant Esquibel appears to be asserting V.V’s interest

in at least two firearms, if not all of the property he seeks to have returned. See (ECF



2
 Jurisdiction would transfer from this Court to the Tenth Circuit Court of Appeals for any
matters involved in the appeal. Int’l Paper Co. v. Whitson, 595 F.2d 559, 561-62 (10th
Cir. 1979).
                                              6
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 7 of 9




Doc. 161, p. 5-6). However, a defendant “must assert his own legal rights and interests,

and cannot rest his claim to relief on the legal rights or interests of third parties.” United

States v. Van Cauwenberghe, 934 F.2d 1048, 1056 (9th Cir. 1991) (citing Valley Forge

Christian College v. Americans United for Separation of Church & State, Inc., 454 U.S.

464, 474 (1982)); see United States v. Gonzalez, 780 Fed. App’x 828, 833 (11th Cir.

2019) (unpublished).     Insomuch as defendant Esquibel is seeking the return of items

on behalf of V.V., he lacks standing to do so.

       Lastly, defendant Esquibel has not established entitlement to the property

requested be returned. “In a Rule 41(g) proceeding, lawful possession must be

established by a preponderance of the evidence.” In re Seizure of Property, No. CIV-

11-37-C, 2011 WL 1327430, at *2 (W.D. Okla. Apr. 6, 2011) (citing United States v.

Maez, 915 F.2d 1466, 1468 (10th Cir. 1990)). Although a presumption exists that

property seized from an individual is “prima facie evidence of that person’s entitlement”

to the property, the items listed above were found in a residence occupied by more than

one adult. Maez, 915 F. 2d at 1468; (ECF Doc. 139, p.1). The defendant does not

assert the items seized were his or that he was in lawful possession of them, he merely

states they should be returned to V.V. in order to “protect the household or be sold for

funds to pay bills, mortgage food, and other expenses . . . .” (ECF Doc. 161, p.1). It is

apparent that defendant may not want to assert a possessory interest in many of the

items, particularly the firearms and ammunition while his appeal is pending. However,

either it is defendant’s property, or he is asserting the rights of a third party, V.V., which

as discuss, supra, he has no standing to do. In sum, defendant’s motion fails to meet

his burden to establish return of the property at this time.



                                               7
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 8 of 9




       II.    Rule 41(g) is unavailable when the property is subject to a forfeiture
              proceeding

       Further, the firearms 3, magazines, and ammunition are part of the criminal

forfeiture proceedings. In the context of forfeiture actions, a Rule 41(g) motion is the

proper mechanism to seek the return of property “before any forfeiture proceedings

have been initiated . . . .” United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004).

However, once criminal forfeiture has been commenced, Rule 41(g) no longer provides

a remedy for return of forfeited property because there is a legal remedy in the criminal

case. See United States v. Deninno, 103 F.3d 82, 84 (10th Cir. 1996) (citing to prior

Fed. R. Crim. P. 41(e), “[w]e have held that where the property sought to be returned

has been administratively forfeited, the Court should not exercise Rule 41(e)

jurisdiction.”); United States v. Akers, 215 F.3d 1089, 1106 (10th Cir. 2000) (“[A]

forfeiture proceeding provides a defendant with an adequate remedy at law for resolving

a claim to seized property.”). Therefore, Rule 41(g) is no longer the appropriate avenue

to seek return of the firearm, ammunition, or associated magazines set forth in the

Preliminary Order of Forfeiture. (ECF Doc. 145).

       Lastly, all non-forfeited items will be returned to the appropriate party at the

completion of the criminal proceedings; however, at this time, all items are of evidentiary

value and/or are part of the criminal forfeiture proceeding. Therefore, defendant’s

Motion for Return of Property should be denied in its entirety.




3
  The 9mm Sig Sauer and magazine that were not charged in Count One will be
returned to the owner at the appropriate time after the completion of the criminal case.
                                              8
Case 1:19-cr-00376-RBJ Document 162 Filed 03/02/21 USDC Colorado Page 9 of 9




                                          Respectfully submitted,

                                          MATTHEW T. KIRSCH
                                          Acting United States Attorney


                                    By:   s/ Laura B. Hurd
                                          Laura B. Hurd
                                          Assistant U.S. Attorneys
                                          U.S. Attorney’s Office
                                          1801 California Street, Ste. 1600
                                          Denver, Colorado 80202
                                          Telephone: (303) 454-0100
                                          E-mail: laura.hurd@usdoj.gov
                                          Attorney for the United States




                              CERTIFICATE OF SERVICE
       I hereby certify that on this 2nd day of March 2021, I electronically filed the
foregoing United States’ Response to Defendant Esquibel’s Motion for Return of
property with the Clerk of Court using CM/ECF, which will send notification of such filing
to Maximillian Zeferino Esquibel (Maximillianesquibel1@yahoo.com) and further sent
the such response, via mail to the following:


Mr. Maximillian Zeferino Esquibel
101 Ironwood Dr.
Pueblo, CO 81001


                                                s/ Jasmine Zachariah_______
                                                FSA Data Analyst
                                                Office of the U.S. Attorney




                                            9
